DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on  January 13, 2020.
Claims 1, 9, 11 and 16 have been amended and are hereby entered. 
Claims 1-20 are pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on January 13, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
The specification amendments have been entered. Therefore, the specification objection has been withdrawn due to the applicant's amendments.  
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 9-13, in which independent claims set 1, 9 and 16 and its pending claims recite the abstract idea of a certain method of organizing human activity under “Commercial interactions or legal interactions” (Step 2A-Prong 1 or “2AP1”), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2) under the improvement in the functioning of a computer, or an improvement to other technology or technical field, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. Firstly, the claimed invention is reciting an abstract idea, and even, if a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Following the applicant’s arguments for 2AP1 analysis on page 10: (1) the examiner respectfully believes that while considering the specific limitations, these are reciting an abstract idea and (2) these identified limitations do fall under the abstract idea of Commercial interactions or legal interactions” group (i.e. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations). The applicant argues in page 11 that the amended limitations “do not recite an abstract idea” in the independent claim set 1, 9 and 16 because these new “training” and extracting” steps “do not recite anything that can reasonably be construed as one of the certain methods of organizing human activity, including engaging in commercial or legal interactions” and instead the applicant is comparing these limitations to “a method of training a neural network” from the MPEP 2106.04(a)(l), which in these specific example the key was the creation of that “second training set” from the first trained “neural network in a first stage” to obtain the “modified set of digital facial images”, meaning a neural network was being modified and was considered an improvement and significantly more to the judicial exception or abstract idea. Therefore, the examiner respectfully disagrees as it is not persuasive. Because in contrast and based on this case’s limitations, specifically, still fall in the abstract group previously mentioned. 
As for Step 2A-Prong 2 (“2AP2”) and Step 2B from p. 11-13: Merely “training…a cognitive extraction process using training” and “training, the cognitive extraction process using feedback received for the qualification questionnaire” by using a processor, is not an improvement and neither by merely linking it to the execution of Artificial Intelligence (AI) through the training of Machine Learning (ML) model or algorithms by feeding more data. As for the use of Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) is not persuasive as the specifics of this invention differs to what is disclosed in these pending claims. Thus, for this alleged invention and taking into consideration the rest of the additional elements, there’s no additional elements individually or in combination (a computer usable program product (claim 9); a processor; one or more computer readable storage media; and a controller circuitry) that can amount significantly more than the judicial exception itself and/or to the inventive concept, for it to be considered an improvement, as this claims merely amount to nothing more than an instruction to apply the abstract idea using a generic computer and does not render an abstract idea eligible (See MPEP 2106.05 (f) and Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)). 
Finally, this inventive concept or the whether the claims recite additional elements that amount to "significantly more" (Step 2B), these are merely claiming the idea of a solution or outcome, thus, it is found in the judicial exception (the abstract idea) itself and not in an improvement to any of the technology of the claim. Which means that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, “in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology” as stated in MPEP 2106.05(a). Please refer, to MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

Regarding to the applicant's arguments of rejection under 35 USC § 102 and § 103 for the independent claims set 1, 9 and 16 and their dependent claims 2-8, 9-15 and 17-20 on page 13 – 17: The applicant’s arguments with respect to the amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection in its independent claims. 

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 16 is being used as the most representative of the independent claims set 1, 9 and 16. Step 1: the claimed invention falls under statutory categories of a process, a machine, and an article of manufacture. However, Step 2A Prong 1: because the claims recites a method, system, and computer program product for parsing request data representative of a request for proposal (RFP); training,…, a cognitive extraction process using training data; extracting attribute data representative of an attribute of the RFP that corresponds to an entity of interest in a qualification taxonomy using the cognitive extraction process to evaluate the RFP using natural language processing (NLP); generating answer data representative of an answer to a first question of a qualification questionnaire related to the entity of interest in the qualification taxonomy using the attribute of the RFP, wherein the generating of the answer data includes constructing the answer data based at least in part on a response pattern associated with the first question of the qualification questionnaire, and generating a confidence value associated with matching the entity of interest with the attribute of the RFP; computing a score for the answer to the first question of the qualification questionnaire based at least in part on the confidence value; outputting the qualification questionnaire including the answer and the score for the answer and training,…, the cognitive extraction process using feedback received for the qualification questionnaire. 

These limitations, describe a method, system, and computer program product for machine-learning based processing and reporting of proposal data by evaluating and organizing a customer or vendor’s business request or proposal information to efficiently automate and standardize process of reviewing qualified documents. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of engaging in commercial or legal interactions by evaluating business documents, such as Request for Proposal (RFP) source document, in which vendors submits goods and services bids to define and ensure successful business project contracts and proposals, among other opportunities. As disclosed in the specification, this invention, which is a scoring system, allows a reviewer to quickly identify aspects where the AI-generated response can likely be adopted and other aspects that require more of the reviewer's attention. Thus, it represents a certain method of organizing human activities by evaluating such important business documents to facilitate the verification and qualified presentation of competing bids for a given business project opportunity.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of a computer usable program product (claim 9); a processor; one or more computer readable storage media; and a controller circuitry individually and in combination, merely are used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

For dependent claims 10 and 11 the recitation of a computer readable storage device in a data processing system is only using a network to merely receive data. Claim 10 recites an additional element of storing program instructions in a computer readable storage device in a data processing system, transferring them to a network.  Similarly, claim 11 recites such instructions being stored in a computer readable storage device in a server data processing system while they are downloaded over a network to a remote data processing system to meter the use of the program instructions with a computer usable code associated with the request and generate an invoice. The storing, transferring, downloading and meter use steps from the computer readable storage device are recited at a high level of generality (i.e. as a general means of gathering business data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: For claims 1, 9 and 16, these claims do not include additional elements recited that are sufficient to amount to significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic devices or the non-transitory computer comprising of one or more processors, as previously mentioned, to perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

Furthermore, in claims 10 and 11 and under the 2019 PEG, a conclusion that an additional element is insignificant extra‐solution activity in Step 2A should be re‐evaluated in Step 2B. Here, the storing, transferring and downloading steps were considered to be extra‐solution activity in Step 2A, and thus it is re‐evaluated in Step 2B to determine if it is more than what is well‐understood, routine, conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well‐understood, routine, conventional activity is supported under Berkheimer. The claims are ineligible.

For dependent claims 2-8, 10-15 and 17 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2, 12 and 17: further describes the abstract idea of the computer system and its business data scoring using a threshold that triggers a highlighting qualification questionnaire’s answers when is low.
Claims 3/13/18, 4/14/19 and 5/15/20: further describes the abstract idea of the computer system and its business data scoring.
Claim 6: further describes the abstract idea of the computer system and its business data scoring to assign weights to the first question based on a proposed service when responding a “Request for Proposal” or RFP document.
Claims 7 and 8 (directed to claim 6): further describes the abstract idea of the computer system and its business data scoring.
Claims 10 and 11: further describes the abstract idea of the computer system and the storage of data that can be transferred over a network that can be downloaded to meter use of the computer usable program product associated to the request and generate a related invoice. 

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davar (U.S. Pub No. 20180158004 A1) in view of Putz (U.S. Patent No. 20190394238 A1).
Regarding claims 1, 9 and 16: 
A computer implemented method comprising: (claim 1) 
A computer usable program product for cognitive evaluation of proposal requests, the computer usable program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by controller circuitry to cause the controller circuitry to perform operations comprising: (claim 9)
A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising: (claim 16)
The independent claim set is being represented by claim 16
Davar teaches:
a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media (claims 9 and 16) (“A computer system has one or more processors for reading instructions from computer-readable storage media and executing the instructions to provide the software agent and perform methods described below.” ¶0041; Fig 1 (12 and 14))
parsing request data representative of a request for proposal (RFP) (“Once the Request has been formulated it is sent to selected vendors or self-selected by vendors for responding. There may be many questions and each response may require many hours to formulate. There is thus an advantage in using a processor to pre-populate the responses for each vendor. A Response Agent determines the likely responses and suggests these to the vendor-user.” ¶0102; Fig 1 (22); Fig 3 and Fig 6) Examiner note: Also, refer to ¶0100-101 for the use “Natural Language Generation (NLG)” by the “Response Agent”.
training, by the processor, a cognitive extraction process using training data; (“the Request Agent uses Natural Language Processing (NLP) such as Topic Modeling to determine popular topics of questions from previous questions asked towards the selected vendors or the type of selected vendors presently being sought. The Agent may employ Information Retrieval and Machine Learning techniques such as TFIDF, Chi-squared feature selection to determine keywords, industry acronyms and standards, and concepts that are commonly used to evaluate a vendor's industry/product/service.” ¶0097; Fig 1 (22); Fig 3 and Fig 6) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and in light of the applicant’s specs (in ¶0031, ¶0075 and ¶0085), the training of the cognitive extraction process is being interpreted as the use of “Information Retrieval and Machine Learning techniques” to learn “keywords, industry acronyms and standards, and concepts that are commonly used to evaluate a vendor's industry/product/service”. 
extracting attribute data representative of an attribute of the RFP that corresponds to an entity of interest in a qualification taxonomy using the cognitive extraction process to evaluate the RFP using natural language processing (NLP); (“The Request Evaluation Agent uses the Response Agent to predict responses that the vendor would give to questions in a particular Request using a Vendor's data such as their attributes, their client's attributes and their relationship attributes.” ¶0123; Fig 6)
generating answer data representative of an answer to a first question of a qualification questionnaire related to the entity of interest in the qualification taxonomy using the attribute of the RFP, wherein the generating of the answer data includes constructing the answer data based at least in part on a response pattern associated with the first question of the qualification questionnaire and (“The Response agent may use the computed differences that provide positive support in order to suggest responses to a vendor. The Response Agent may use tags of questions or machine learning (such as NLP) to determine which questions in the Request are relevant to attribute types for which a vendor has positive support.” ¶0129; Fig 1 (22); Fig 6) 
generating a confidence value associated with matching the entity of interest with the attribute of the RFP; (“The Request Evaluation Agent may compare attribute and relationship data across the selected vendors to determine relevant differences. The Agent may first determine attribute types that are relevant to the potential client, their query or their Request. The Agent then retrieves attribute values for each selected vendor for these relevant attribute types. The Agent then compares the attribute values to determine (a) a ranking of the vendors for each attribute type or (b) the difference in the attribute values between a particular vendor and the other vendors. The difference may be expressed as an absolute or percent difference between the value of a particular selected vendor and the average value of the remaining selected vendors. The rank or difference in the relevant attribute types for a particular vendor is then communicated to that vendor.” ¶0127; Fig 1 (22); Fig 6) Examiner note: Under BRI, the generation step for the confidence value is being interpreted as the “Request Evaluation Agent” comparing the extracted “attribute values” to determine “a ranking of the vendors for each attribute type”. Also, refer to ¶0063-65 to more details regarding attributes similarity values using Machine Learning algorithms.
computing a score for the answer to the first question of the qualification questionnaire based at least in part on the confidence value; (“The Scoring Agent uses the predicted responses to estimate the score that each vendor might receive if the vendor chose to response. A particular vendor's score can be evaluated in absolute terms or relative to the other vendors to determine their likelihood of success in receiving business from the potential client. An example is shown in the documents of FIG. 6, whereby the vendor is estimated to have a 54% chance of success with Client A.” ¶0123; “The Request Agent may also create and/or score responses for the selected individuals using the methods discussed herein.” ¶0171; Fig 6) Examiner note: Under BRI, the predicted responses are selected by the vendor based on suggested responses that the Response Agent did and were displayed in a selectable and editable format as stated in ¶0070. Thus, the response given by the vendor-user is being interpreted as their own and the confidence value is being interpreted as a percentage of chance or confidence as stated in ¶0031 from the applicant’s specification.
outputting the qualification questionnaire including the answer and the score for the answer and. (“The system receives and sends requests and responses to users via a user interface on the user's computing device. The system may prepare web content for the request, response and scoring.” ¶0172; “Thus the database may store request data objects connected to a client and a vendor, storing the score given to the response and optionally the questions and responses used. In yet another embodiment, the Request is posted to an electronic marketplace or is communicated to a plurality of vendor. If a user associate with a vendor is interested in the Request, they may elect to respond. The system may then send all responses, or the top responses, to the user associated with the potential client.” ¶0074 - 0075; Fig 1 (12); Fig 3)

Finally, Davar does not explicitly teach the following limitation. However, Putz teaches:
training, by the processor, the cognitive extraction process using feedback received for the qualification questionnaire. (“The above determination is done algorithmically by AI and insights engine 102 as a classification problem using an appropriate machine learning classification algorithm such as support vector machine (SVM). For this purpose, existing documents are labeled by one or more human experts classifying them actionable or non-actionable. The labelled documents are then provided as training data to SVM. Based on this approach, if new RFP 104 is determined to be actionable or answerable then processing continues to the next steps of flowchart 200, otherwise no further action is taken as shown by terminal oval 220.” ¶0062; Fig 1 (102); Fig 2 (202 and 204)) Examiner note: Also, refer to ¶0063-0067 for more information regarding questions and answers used as feedback for the training of ML model.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Davar with the ability to train the cognitive extraction process using qualification questionnaire feedback, as taught by Putz because it would be beneficial for a business to train a Machine Learning model to automate their document and work flow management when handling RFPs as “Yet there is no solution in the prior art that addresses the concern of automatically or semi-automatically answering an RFI/RFP specifically related to security/privacy domains while utilizing artificial intelligence (AI). Furthermore, no solution to date combines such an RFI/RFP auto-answer capability with IT/security/privacy compliance monitoring for an organization” (Putz; ¶0010).

Regarding claims 2, 12 and 17: 
The combination of Davar and Putz, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Davar further teaches:
defining a scoring threshold; and(“The Scoring Agent uses the predicted responses to estimate the score that each vendor might receive if the vendor chose to response. A particular vendor's score can be evaluated in absolute terms or relative to the other vendors to determine their likelihood of success in receiving business from the potential client. An example is shown in the documents of FIG. 6, whereby the vendor is estimated to have a 54% chance of success with Client A.” ¶0123 Fig 6) Examiner note: Under BRI, the scoring threshold is being interpreted as the relative score percentage based on the likelihood of  potential client’s answers to obtain a business opportunity with such client.
highlighting the answer in the qualification questionnaire if the score is below the scoring threshold. (“FIG. 8 shows a UI (left side) for responding to the Request, which is being auto-completed by the Response Agent using the database (right side). As shown the suggested responses are derived from the Vendor's, Client's and relationship data object. In this example, Question 2 is tagged as being a location question, to which the Response Agent retrieves values tagged with the location attribute type. Given the three location values (Japan, Cambodia, and Vietnam) and the range of permissible responses (Cambodia or China) the Agent generates natural language options for the vendor-user to choose. Question 3 is a client question and is auto-answered using client data objects. Question 4 is a case-study question is auto-answered using a case-study stored with a relationship data object.” ¶0105; Fig 8) Examiner note: Under BRI, the action of highlighting the answer is being interpreted as a suggested, or automatic display of the possible answer the client might put, based on the likelihood of answers between past clients stored in the database and according to the examples given in ¶0032-33 in specification.

Regarding claims 3/13/18 and 5/15/20: 
The combination of Davar and Putz, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Davar further teaches:
wherein said score is further based at least in part on a determination that the first [or third] question depends on another [first or second] question of the qualification questionnaire. (“An alternative or additional way of estimating the value of a question is to analyze the previous effect of a question in evaluating vendors that are the same or similar type to the presently evaluated vendors. The Request Agent may determine the industry or category or products/services of the vendors and retrieve data objects for previous Requests directed to the same or similar industry or category or products/services. The Request Agent identifies the score given to a question and determines the relative contribution to the total vendor scoring, particularly the degree to which a question scored vendors differently from each other.” ¶0091; Figs 4 and 5) Examiner note: The claims set 3/13/18 and 5/15/20 are similar in context and it must be noted that, under BRI, the questions numbering (“first, second, third”, etc.) are being interpreted interchangeably for purposes of scoring, dependency and weights, which the goal is to present the most relevant questions while evaluating the general dependency between the questions.

Regarding claims 4, 14 and 19: 
The combination of Davar and Putz, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Davar further teaches:
wherein said score is further based at least in part on a score of the other [or second] question upon which the question depends. (“In another embodiment, the Request Agent uses Natural Language Processing (NLP) such as Topic Modeling to determine popular topics of questions from previous questions asked towards the selected vendors or the type of selected vendors presently being sought” ¶0097; “Assuming each Request had ten questions, the system has 1000 questions from which a Topic Model, or Vector Space Model can be created. The Request Agent may create a plurality of Request questions derived from the most common topics or question clusters” ¶0098 Fig 10) Examiner note: According to the definition and function of Topic Modelling, found in analyticsvidhya.com, it involves scoring the likelihood of topics in questions and also uses weight percentages to obtain the most relevant topics. Thus, is being interpreted in this form under BRI.

Regarding claim 6: 
The combination of Davar and Putz, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Davar further teaches:
further comprising assigning a first weight to the first question based at least in part on a service being proposed in response to the RFP. (“The value of a potential question may be calculated from at least one of: the weight of the question; past response scoring by the user; or likely responses from the vendors based on their past responses or attribute values. Here again the process is improved by using the database to inform the questions. Thus a question is of high value to the extent that the question has a high weight (or was highly scored in a previous Request) and the responses from the vendors are likely or known to score very differently.” ¶0087; Fig 6) Examiner note: See also ¶0096.

Regarding claim 7:
The combination of Davar and Putz, as shown in the rejection above, discloses the limitations of claim 6.
Davar further teaches:
wherein said score is further based at least in part on the first weight assigned to the first question. (“This Agent may calculate a vendor score as the sum of weighted scores for each answer, whereby each question is assigned a weight and each expected response value is assigned a score.” ¶0111; “In one embodiment, the scoring agent may initialize or set the question weights depending on filter values selected by the user via the UI. For example, if the user has selected a particular employee count for the vendor size filter, then size-related questions are highly weighted compared to other questions and a vendor's score will depend on the closeness of the vendor size compared to the user's filter selection. The scoring agent may calculate a vector distance between a vendor's attributes and the user's attribute filter selections” ¶0120) 

Regarding claim 8: 
The combination of Davar and Putz, as shown in the rejection above, discloses the limitations of claim 6.
Davar further teaches:
wherein said first weight is further based at least in part on a second weight that is assigned to a second question upon which the first question depends. (“Preferably the Agent more highly weights questions that are more commonly asked and asked by clients that are similar to the potential client. This focuses the questions to aspects that are relevant and important to the potential client.” ¶0097) Examiner note: Under BRI, the questions numbering (“first” and “second”) are being interpreted interchangeably for purposes of scoring, dependency and weights, which the goal is to present the most relevant questions while evaluating the general dependency between the questions. See also ¶0096.


Claims 10 and 11 are rejected under 35 U.S.C. 103, as being unpatentable over Davar (U.S. Pub No. 20180158004 A1) in view of Putz (U.S. Patent No. 20190394238 A1) in further view of Thompson (U.S. Patent No. 8200527 B1).
Regarding claim 10: 
The combination of Davar and Putz, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Davar does not explicitly teaches the following limitation. However Thompson:
wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. (“For further illustration, the statement that a set of instructions is operable to configure a second computer to store a set of response data in non-volatile memory located “remotely” from a second computer should be understood to mean that the set of instructions is operable to configure the second computer to cause the set of response data to be preserved in a non-volatile memory which is located at some distance away from the second computer (e.g., by transmitting the set of response data across a data network to a central server which would store the data.” Col. 4, lines 35-44; Fig 2 (201,205,204 and 203))

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Davar with the ability to transfer stored program instructions over a network from a remote data processing system, as taught by Thompson because “It would be preferable to have a methodology which is both repeatable (i.e., can be used consistently across engagements) and susceptible to automation. Additionally, it would be beneficial if the methodology were capable of incorporating multiple types of data (e.g., both automatically collected data, and consultant derived data) so as to be flexible enough to adapt to a broad variety of circumstances.” (Thompson; Col. 1, lines 34-41).

Regarding claim 11: 
The combination of Davar and Putz, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Davar does not explicitly teaches the following limitation. However, Thompson:
wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising (“For further illustration, the statement that a set of instructions is operable to configure a second computer to store a set of response data in non-volatile memory located “remotely” from a second computer should be understood to mean that the set of instructions is operable to configure the second computer to cause the set of response data to be preserved in a non-volatile memory which is located at some distance away from the second computer (e.g., by transmitting the set of response data across a data network to a central server which would store the data.” Col. 4, lines 35-44; Fig 2 (201,205,204 and 203)) Examiner note: According to this reference, domain is referred as a category of activities, resources, goals or values which can be used to combine different capabilities for study and analysis, as stated in Col.4 lines 56-59.
program instructions to meter use of the computer usable program product associated with the request; and (“In a system such as shown in FIG. 2, the surveys could be provided based on software stored at the server [201] which configures the server [201] to provide survey questions to a remote computer (e.g., [203]) when an authorized user logs onto the server [201] using the remote computer (e.g., [203]). The SMEs can be identified as authorized individuals using a variety of techniques. For example, the SMEs could be issued unique login IDs and/or passwords which the server [201] can use for identification. Another technique which could be used to ensure that the SMEs are recognized as authorized individuals would be to assign specific computers (e.g., remote computers [203][204][205]) to specific SMEs, so that when a computer attempts to log into the server, it will be assumed that the user of that computer is the appropriate SME. Yet another technique which could be used to ensure that the SMEs are recognized as authorized individuals is to issue each SME a physical token (e.g., a dongle) which the SME would connect to a computer used to access the server [201] that would identify the SME as an authorized individual” Col. 16 -17, lines 62-67 and 1-15; “The SMEs could take the surveys using the locally stored survey applications, and those applications would transfer the data to a central data warehouse for subsequent analysis. As yet another alternative, the SMEs could take the surveys using survey applications stored on local computers, and store the data collected in those surveys locally, with the data being collected when (and if) it is required in later analysis.” Col. 117, lines 19-22; Fig 2 (201, 203,) Examiner note: Under BRI and generally following the intended use of this limitation stated in ¶0062-0063 from applicant’s specification, the use of IDs and authentication in a storage device is being interpreted as holding some sort of source code inside the server’s “software” to track the activity of data retrieved, such as the computer usable program product disclosed.  
program instructions to generate an invoice based on the metered use. (“As an example of how the organization of capabilities into domains might be implemented in some computer readable media using that organization, the plurality of domains might comprise…billing delivery (e.g., the delivery of accurate, timely, and easy to understand service charges; and/or management of service to cash processes), service delivery (e.g., the tools and methodologies used for defining, performing and resolving customer interactions in an effective manner),” Col. 5, lines 4-44 and 47-52; “FIG. 6 depicts a graph in which enhancements to the capabilities of talent acquisition, talent training, retention, workforce management, service delivery, and intelligence have been placed in context with one another in a manner which depicts the relative difficulties and expected impacts of enhancements to those capabilities… For example, there might be a four dimensional scale in which capability enhancements are measured in terms of expected monetary cost, expected time to implementation, expected increases in customer satisfaction, and expected reductions in operating costs. Other scales could also be used.” Col. 124, lines 21-27 and 40-44) Examiner note: Under BRI, the display of a graph and a list disclosing billing activity are being interpreted as an invoice of the metered use regarding the request data. Moreover, this reference uses more than one type of format to display or present activity results regarding requests as stated in Col. 11, lines 39-56.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Davar with the ability to transfer stored program instructions over a network from a remote data processing system to monitor and measure use of request data and display its result or invoice, as taught by Thompson because “It would be preferable to have a methodology which is both repeatable (i.e., can be used consistently across engagements) and susceptible to automation. Additionally, it would be beneficial if the methodology were capable of incorporating multiple types of data (e.g., both automatically collected data, and consultant derived data) so as to be flexible enough to adapt to a broad variety of circumstances.” (Thompson; Col. 1, lines 34-41).

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swamy (U.S. Pub No. 20200160190 A1) is pertinent because it is “some implementations described herein provide a data intelligence platform that is capable of performing data discovery of data generated by an organization (e.g., types of data generated by the organization, formats of the data, sources of the data, and/or the like) and/or storage locations of the data utilizing one or more machine learning techniques, by identifying patterns of attributes associated with different types of data, and/or the like.”
Spencer (U.S. Patent No. 6356909 B1) is pertinent because it “relates to a web-based computer system and method for preparing requests for proposals, responding to questions, and analyzing questionnaires used to identify vendors for products and services.”
Chambers (U.S.  Pub No. 20050055299 A1) is pertinent because it is “relates to distributed electronic marketplaces and, more particularly, to an on-line auction system configured to handle bidding on complex request for proposals.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687